                 Case 20-30336 Document 712 Filed in TXSB on 03/19/20 Page 1 of 12


2100 B (12/15)


                                       United States Bankruptcy Court
                                                      Southern District of Texas
                                                        Case No. 20-30336
                                                            Chapter 11

In re: Debtor(s) (including Name and Address)

McDermott International, Inc.                                        Whessoe Piping Systems Limited
757 North Eldridge Parkway                                           757 North Eldridge Parkway
Houston TX 77079                                                     Houston TX 77079



                       NOTICE OF TRANSFER OF CLAIM OTHER THAN FOR SECURITY

The Claim No(s). listed below was/were filed or deemed filed under 11 U.S.C. § 1111(a) in this case
by the alleged transferor. As evidence of the transfer of that claim, the transferee filed a Transfer of
Claim Other than for Security in the clerk’s office of this court on 03/16/2020.



Name and Address of Alleged Transferor(s):                                           Name and Address of Transferee:
Claim No. : RR Donnelly & Sons Co., 4101 Winfield Road, Warrensville, IL 60555       Cedar Glade LP
                                                                                     660 Madison Ave., 17th Floor
                                                                                     New York, NY 10065




                                      -- DEADLINE TO OBJECT TO TRANSFER --
The alleged transferor(s) of the claim is hereby notified that objections must be filed with the court
within twenty-one (21) days of the mailing of this notice. If no objection is timely received by the
court, the transferee will be substituted as the original claimant without further order of the court.


Date:    03/19/20

                                                                 CLERK OF THE COURT
                     Case 20-30336 Document 712 Filed in TXSB on 03/19/20 Page 2 of 12
                                               United States Bankruptcy Court
                                                Southern District of Texas
In re:                                                                                                     Case No. 20-30336-drj
McDermott International, Inc.                                                                              Chapter 11
Whessoe Piping Systems Limited
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 0541-4                  User: dhan                         Page 1 of 11                         Date Rcvd: Mar 17, 2020
                                      Form ID: trc                       Total Noticed: 1

Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Mar 19, 2020.
10948667       +RR Donnelly & Sons Co.,   4101 Winfield Road,   Warrensville, IL 60555-3521

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Mar 19, 2020                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on March 16, 2020 at the address(es) listed below:
              Aaron Matthew Guerrero    on behalf of Creditor    Intergraph Corporation d/b/a Hexagon PPM
               aaronguerrero@snowspencelaw.com, marymartin@snowspencelaw.com
              Alan H Katz    on behalf of Creditor    Entergy Texas, Inc akatz@lockelord.com
              Albert M Belmont, III    on behalf of Interested Party Hussein Adel Dahroug
               abelmont@bochettoandlentz.com
              Alexander Rafael Perez    on behalf of Creditor    Foster, LLP APerez@hwallp.com,
               dkokenes@hwallp.com
              Alfredo R Perez    on behalf of Interested Party    Zachry Industrial, Inc. alfredo.perez@weil.com,
               brenda.funk@weil.com;clifford.carlson@weil.com;patrick.thompson@weil.com;justin.pitcher@weil.com;
               rene.olvera@weil.com;christopher.jalomo@weil.com;erin.choi@weil.com;jake.rutherford@weil.com
              Alice Eaton     on behalf of Creditor    Ad Hoc Noteholder Groups aeaton@paulweiss.com
              Alicia Lenae McCullar    on behalf of U.S. Trustee    US Trustee alicia.mccullar@usdoj.gov
              Allyson Sasha Johnson    on behalf of Creditor    Trinidad Offshore Fabricators Unlimited
               ajohnson@dorelawgroup.net
              Andrew J. Herink    on behalf of Interested Party    Central States, Southeast and Southwest Areas
               Pension Fund aherink@centralstatesfunds.org
              Anne Marie Laney Hill    on behalf of Creditor    Euler Hermes North America Insurance Company
               AnneMarie.LaneyHill@clarkhillstrasburger.com,
               Donna.Jaenike@clarkhillstrasburger.com;erin.werner@clarkhillstrasburger.com
              Annie E Catmull    on behalf of Creditor    Oracle America, Inc. aecatmull@o-w-law.com,
               aecatmull@ecf.courtdrive.com
              Antonio J Rodriguez    on behalf of Creditor    Calamity Jane Transport Chartering N.V.
               antonio.rodriguez@wilsonelser.com
              Antonio J Rodriguez    on behalf of Creditor    Allseas Marine Contractors S.A.
               antonio.rodriguez@wilsonelser.com
              Ashley E. Bane    on behalf of Creditor    Allseas Marine Contractors S.A.
               Ashley.Bane@wilsonelser.com, GayLynn.Morse@wilsonelser.com,Kelly.Poteet@wilsonelser.com,
               DocumentSavingService@wilsonelser.com
              Ashley L. Harper    on behalf of Creditor    UMB Bank, N.A., as Successor Indenture Trustee for
               Senior Notes ashleyharper@HuntonAK.com
              Ben L Aderholt    on behalf of Creditor    Olsen & Guerra Lumber Company baderholt@coatsrose.com,
               tparker@coatsrose.com
              Benjamin W Kadden    on behalf of Interested Party    Travelers Indemity Company bkadden@lawla.com,
               mnguyen@lawla.com
              Bruce J Ruzinsky    on behalf of Debtor    Shaw Transmission & Distribution Services International,
               Inc. bruzinsky@jw.com, ygalvin@jw.com;msalinas@jw.com
              Bruce J Ruzinsky    on behalf of Debtor    CB&I Rio Grande Valley Fabrication & Manufacturing,
               L.L.C. bruzinsky@jw.com, ygalvin@jw.com;msalinas@jw.com
              Bruce J Ruzinsky    on behalf of Debtor    Pike Properties II, Inc. bruzinsky@jw.com,
               ygalvin@jw.com;msalinas@jw.com
              Bruce J Ruzinsky    on behalf of Debtor    Howe-Baker Engineers, Ltd. bruzinsky@jw.com,
               ygalvin@jw.com;msalinas@jw.com
              Case 20-30336 Document 712 Filed in TXSB on 03/19/20 Page 3 of 12



District/off: 0541-4          User: dhan                  Page 2 of 11                 Date Rcvd: Mar 17, 2020
                              Form ID: trc                Total Noticed: 1


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Bruce J Ruzinsky   on behalf of Debtor   CB&I International, LLC bruzinsky@jw.com,
               ygalvin@jw.com;msalinas@jw.com
              Bruce J Ruzinsky   on behalf of Debtor   CB&I International One, LLC bruzinsky@jw.com,
               ygalvin@jw.com;msalinas@jw.com
              Bruce J Ruzinsky   on behalf of Debtor   CB&I Offshore Services, Inc. bruzinsky@jw.com,
               ygalvin@jw.com;msalinas@jw.com
              Bruce J Ruzinsky   on behalf of Debtor   CB&I Laurens, Inc. bruzinsky@jw.com,
               ygalvin@jw.com;msalinas@jw.com
              Bruce J Ruzinsky   on behalf of Debtor   Lummus Consultants International LLC bruzinsky@jw.com,
               ygalvin@jw.com;msalinas@jw.com
              Bruce J Ruzinsky   on behalf of Debtor   CB&I Holdco International, LLC bruzinsky@jw.com,
               ygalvin@jw.com;msalinas@jw.com
              Bruce J Ruzinsky   on behalf of Debtor   Shaw Process Fabricators, Inc. bruzinsky@jw.com,
               ygalvin@jw.com;msalinas@jw.com
              Bruce J Ruzinsky   on behalf of Debtor   Shaw Power Technologies, Inc. bruzinsky@jw.com,
               ygalvin@jw.com;msalinas@jw.com
              Bruce J Ruzinsky   on behalf of Debtor   CB&I Walker LA, L.L.C. bruzinsky@jw.com,
               ygalvin@jw.com;msalinas@jw.com
              Bruce J Ruzinsky   on behalf of Debtor   Shaw Services, L.L.C. bruzinsky@jw.com,
               ygalvin@jw.com;msalinas@jw.com
              Bruce J Ruzinsky   on behalf of Debtor   International Consultants, L.L.C. bruzinsky@jw.com,
               ygalvin@jw.com;msalinas@jw.com
              Bruce J Ruzinsky   on behalf of Debtor   CB&I International, Inc. bruzinsky@jw.com,
               ygalvin@jw.com;msalinas@jw.com
              Bruce J Ruzinsky   on behalf of Debtor   CB&I Lake Charles, L.L.C. bruzinsky@jw.com,
               ygalvin@jw.com;msalinas@jw.com
              Bruce J Ruzinsky   on behalf of Debtor   CB&I North Carolina, Inc. bruzinsky@jw.com,
               ygalvin@jw.com;msalinas@jw.com
              Bruce J Ruzinsky   on behalf of Debtor   CB&I Holdco, LLC bruzinsky@jw.com,
               ygalvin@jw.com;msalinas@jw.com
              Bruce J Ruzinsky   on behalf of Debtor   Shaw Power Services, LLC bruzinsky@jw.com,
               ygalvin@jw.com;msalinas@jw.com
              Bruce J Ruzinsky   on behalf of Debtor   CB&I LLC bruzinsky@jw.com,
               ygalvin@jw.com;msalinas@jw.com
              Bruce J Ruzinsky   on behalf of Debtor   CB&I Power International, Inc. bruzinsky@jw.com,
               ygalvin@jw.com;msalinas@jw.com
              Bruce J Ruzinsky   on behalf of Debtor   Chemical Research and Licensing, LLC bruzinsky@jw.com,
               ygalvin@jw.com;msalinas@jw.com
              Bruce J Ruzinsky   on behalf of Debtor   Shaw SSS Fabricators, Inc. bruzinsky@jw.com,
               ygalvin@jw.com;msalinas@jw.com
              Bruce J Ruzinsky   on behalf of Debtor   A & B Builders, Ltd. bruzinsky@jw.com,
               ygalvin@jw.com;msalinas@jw.com
              Bruce J Ruzinsky   on behalf of Debtor   CB&I Rio Grande Holdings, L.L.C. bruzinsky@jw.com,
               ygalvin@jw.com;msalinas@jw.com
              Bruce J Ruzinsky   on behalf of Debtor   Matrix Engineering, Ltd. bruzinsky@jw.com,
               ygalvin@jw.com;msalinas@jw.com
              Bruce J Ruzinsky   on behalf of Debtor   Chicago Bridge & Iron Company bruzinsky@jw.com,
               ygalvin@jw.com;msalinas@jw.com
              Bruce J Ruzinsky   on behalf of Debtor   CB&I Power, LLC bruzinsky@jw.com,
               ygalvin@jw.com;msalinas@jw.com
              Bryan Roy Lentz   on behalf of Interested Party Hussein Adel Dahroug blentz@bochettoandientz.com
              Cameron A. Secord   on behalf of Debtor   Chartering Company (Singapore) Pte. Ltd. csecord@jw.com,
               sdueitt@jw.com;ygalvin@jw.com
              Cameron A. Secord   on behalf of Debtor   Lutech Resources B.V. csecord@jw.com,
               sdueitt@jw.com;ygalvin@jw.com
              Cameron A. Secord   on behalf of Debtor   CB&I Oil & Gas Europe B.V. csecord@jw.com,
               sdueitt@jw.com;ygalvin@jw.com
              Cameron A. Secord   on behalf of Debtor   Lutech Project Solutions B.V. csecord@jw.com,
               sdueitt@jw.com;ygalvin@jw.com
              Cameron A. Secord   on behalf of Debtor   Chicago Bridge & Iron Company B.V. csecord@jw.com,
               sdueitt@jw.com;ygalvin@jw.com
              Cameron A. Secord   on behalf of Debtor   CB&I Singapore Pte. Ltd. csecord@jw.com,
               sdueitt@jw.com;ygalvin@jw.com
              Cameron A. Secord   on behalf of Debtor   McDermott Asia Pacific Pte. Ltd. csecord@jw.com,
               sdueitt@jw.com;ygalvin@jw.com
              Cameron A. Secord   on behalf of Debtor   CB&I Nederland B.V. csecord@jw.com,
               sdueitt@jw.com;ygalvin@jw.com
              Cameron A. Secord   on behalf of Debtor   CBI Company Two B.V. csecord@jw.com,
               sdueitt@jw.com;ygalvin@jw.com
              Cameron A. Secord   on behalf of Debtor   CB&I Holdings B.V. csecord@jw.com,
               sdueitt@jw.com;ygalvin@jw.com
              Cameron A. Secord   on behalf of Debtor   Lutech Projects B.V. csecord@jw.com,
               sdueitt@jw.com;ygalvin@jw.com
              Cameron A. Secord   on behalf of Debtor   McDermott Technology (2), B.V. csecord@jw.com,
               sdueitt@jw.com;ygalvin@jw.com
              Cameron A. Secord   on behalf of Debtor   Comet II B.V. csecord@jw.com,
               sdueitt@jw.com;ygalvin@jw.com
               Case 20-30336 Document 712 Filed in TXSB on 03/19/20 Page 4 of 12



District/off: 0541-4          User: dhan                   Page 3 of 11                 Date Rcvd: Mar 17, 2020
                              Form ID: trc                 Total Noticed: 1


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Cameron A. Secord    on behalf of Debtor    McDermott Technology, B.V. csecord@jw.com,
               sdueitt@jw.com;ygalvin@jw.com
              Cameron A. Secord    on behalf of Debtor    CB&I Constructors Limited csecord@jw.com,
               sdueitt@jw.com;ygalvin@jw.com
              Cameron A. Secord    on behalf of Debtor    CB&I Rusland B.V. csecord@jw.com,
               sdueitt@jw.com;ygalvin@jw.com
              Cameron A. Secord    on behalf of Debtor    Lummus Technology Heat Transfer B.V. csecord@jw.com,
               sdueitt@jw.com;ygalvin@jw.com
              Cameron A. Secord    on behalf of Debtor    CB&I Power Company B.V. csecord@jw.com,
               sdueitt@jw.com;ygalvin@jw.com
              Cameron A. Secord    on behalf of Debtor    J. Ray McDermott (Qingdao) Pte. Ltd. csecord@jw.com,
               sdueitt@jw.com;ygalvin@jw.com
              Cameron A. Secord    on behalf of Debtor    Aiton & Co Limited csecord@jw.com,
               sdueitt@jw.com;ygalvin@jw.com
              Cameron A. Secord    on behalf of Debtor    CBI Company B.V. csecord@jw.com,
               sdueitt@jw.com;ygalvin@jw.com
              Cameron A. Secord    on behalf of Debtor    CB&I Cojafex B.V. csecord@jw.com,
               sdueitt@jw.com;ygalvin@jw.com
              Cameron A. Secord    on behalf of Debtor    Lealand Finance Company B.V. csecord@jw.com,
               sdueitt@jw.com;ygalvin@jw.com
              Cameron A. Secord    on behalf of Debtor    Lummus Technology B.V. csecord@jw.com,
               sdueitt@jw.com;ygalvin@jw.com
              Cameron A. Secord    on behalf of Debtor    CB&I Europe B.V. csecord@jw.com,
               sdueitt@jw.com;ygalvin@jw.com
              Cameron A. Secord    on behalf of Debtor    Netherlands Operating Company B.V. csecord@jw.com,
               sdueitt@jw.com;ygalvin@jw.com
              Cameron A. Secord    on behalf of Debtor    Novolen Technology Holdings C.V. csecord@jw.com,
               sdueitt@jw.com;ygalvin@jw.com
              Cameron A. Secord    on behalf of Debtor    McDermott Technology (3), B.V. csecord@jw.com,
               sdueitt@jw.com;ygalvin@jw.com
              Cameron A. Secord    on behalf of Debtor    McDermott Trinidad Ltd csecord@jw.com,
               sdueitt@jw.com;ygalvin@jw.com
              Cameron A. Secord    on behalf of Debtor    CB&I Group UK Holdings csecord@jw.com,
               sdueitt@jw.com;ygalvin@jw.com
              Carl Dore, Jr     on behalf of Creditor    Trinidad Offshore Fabricators Unlimited
               carl@dorelawgroup.net, bbollman@dorelawgroup.net
              Carollynn H.G. Callari    on behalf of Creditor    Maire Tecnimont SPA and MET Gas Processing
               Technologies SPA ccallari@raineslaw.com
              Charles A Beckham, Jr    on behalf of Interested Party    AP Services, LLC beckhamc@haynesboone.com,
               kenneth.rusinko@haynesboone.com
              Charles A Beckham, Jr    on behalf of Interested Party John R Castellano beckhamc@haynesboone.com,
               kenneth.rusinko@haynesboone.com
              Charles A Beckham, Jr    on behalf of Interested Party    Chiyoda International Corporation
               beckhamc@haynesboone.com, kenneth.rusinko@haynesboone.com
              Charles A Beckham, Jr    on behalf of Interested Party    AlixPartners LLP beckhamc@haynesboone.com,
               kenneth.rusinko@haynesboone.com
              Charles Stephen Kelley    on behalf of Creditor    Commercial Bank of Dubai ckelley@mayerbrown.com,
               sswihart@mayerbrown.com;houstondocket@mayerbrown.com
              Christopher A McKinney    on behalf of Creditor    Coastal Welding Supply and Coastal Welding
               Supply of Louisiana cam@obt.com
              Christopher T Greco    on behalf of Debtor    McDermott International, Inc.
               christopher.greco@kirkland.com,
               alexandra.schwarzman@kirkland.com;hlamparter@excoresources.com;lucas.smith@kirkland.com;gary.kava
               rsky@kirkland.com;ecf-9b7a1a52c6e8@ecf.pacerpro.com;whitney.fogelberg@kirkland.com;ryan-besaw-660
               5@ecf.pacerpro.com;john.lu
              Christopher Todd Caplinger    on behalf of Interested Party    Travelers Indemity Company
               ccaplinger@lawla.com
              Corey Michael Weideman    on behalf of Creditor    Chubb Companies CMWeideman@duanemorris.com,
               ARodriguez@duanemorris.com;acrawford@duanemorris.com
              Craig E Power    on behalf of Interested Party    David E. Harvey Builders, Inc.
               cpower@cokinoslaw.com, msegura@cokinoslaw.com;eolson@cokinoslaw.com
              Craig Solomon Ganz    on behalf of Creditor    Insight Direct USA, Inc. ganzc@ballardspahr.com,
               phxdocketingbkr@ballardspahr.com;hartt@ballardspahr.com
              Damian Shane Schaible    on behalf of Interested Party    Ad Hoc Group of Term Lenders
               damian.schaible@davispolk.com
              Daniel J Merrett    on behalf of Creditor    Cameron LNG, LLC dmerrett@jonesday.com
              Daniel R Merkle    on behalf of Creditor    Slalom, LLC danm@msfseattle.com
              David A Trausch    on behalf of Interested Party    Lloyds Bank Corporate Markets Plc
               david.trausch@haynesboone.com, kenneth.rusinko@haynesboone.com
              David H Conaway    on behalf of Creditor    Toshiba America Energy Systems Corporation
               dconaway@shumaker.com, celgin@shumaker.com;rbruckmann@shumaker.com
              Diane Wade Sanders    on behalf of Creditor    Live Oak CAD austin.bankruptcy@publicans.com
              Diane Wade Sanders    on behalf of Creditor    Nueces County austin.bankruptcy@publicans.com
              Eboney Delane Cobb    on behalf of Creditor    Richardson ISD ecobb@pbfcm.com, rgleason@pbfcm.com
              Elizabeth E Klingensmith    on behalf of Creditor    MMR Constructors Inc.
               Liz.Klingensmith@wbd-us.com, Rosario.grazziani@wbd-us.com
              Eric Hilmo    on behalf of Creditor     Credit Agricole Corporate and Investment Bank
               eric.hilmo@linklaters.com
              Case 20-30336 Document 712 Filed in TXSB on 03/19/20 Page 5 of 12



District/off: 0541-4          User: dhan                  Page 4 of 11                 Date Rcvd: Mar 17, 2020
                              Form ID: trc                Total Noticed: 1


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              George A. Kurisky, Jr.    on behalf of Creditor    Eutex International gkurisky@jdkklaw.com,
               kgoodman@jdkklaw.com;dabreo@jdkglaw.com;twhite@jdkglaw.com;cbunger@jdkglaw.com
              Gerardo Mijares-Shafai     on behalf of Interested Party    BP America, Inc.
               Gerardo.Mijares-Shafai@arnoldporter.com
              Hamid R Rafatjoo    on behalf of Creditor    Maire Tecnimont SPA and MET Gas Processing
               Technologies SPA hrafatjoo@raineslaw.com, bclark@raineslaw.com
              Hannah Leah Uricchio    on behalf of Creditor    Pension Benefit Guaranty Corporation ,
               efile@pbgc.gov
              Hector Duran, Jr     on behalf of U.S. Trustee    US Trustee Hector.Duran.Jr@usdoj.gov
              Henry Flores     on behalf of Creditor    Ad Hoc Noteholder Groups hflores@rappandkrock.com,
               kmartin@rappandkrock.com
              Howard Marc Spector    on behalf of Creditor    2103 Research Forest Holding Company, LLC
               hspector@spectorcox.com,
               sshank@spectorcox.com;ahawkins@spectorcox.com;hspector@ecf.courtdrive.com
              Hugh Massey Ray, III    on behalf of Interested Party    Illuminate Buyer, LLC
               hugh.ray@pillsburylaw.com,
               bankruptcee@yahoo.com;nancy.jones@pillsburylaw.com;docket@pillsburylaw.com
              I. Danielle Mashburn-Myrick    on behalf of Creditor    Oceanwide Houston, Inc.
               danielle.mashburn-myrick@phelps.com, linda.bayers@phelps.com
              J Michael Sutherland    on behalf of Interested Party    CTCI Corp. (Taiwan) msutherland@ccsb.com,
               lsparks@ccsb.com
              James M Liston    on behalf of Creditor    BAC Canton Holdings LLC jml@bostonbusinesslaw.com
              James M Liston    on behalf of Creditor    BAC CANTON HOLDINGS LLC jml@bostonbusinesslaw.com
              James S Carr    on behalf of Creditor   Infosys Limited
               KDWBankruptcyDepartment@kelleydrye.com;MVicinanza@ecf.inforuptcy.com
              James Tillman Grogan, III    on behalf of Interested Party    Air Products and Chemicals, Inc
               JGrogan@BlankRome.com, CALewis@BlankRome.com,bmwilson@blankrome.com
              Jarett Dillard     on behalf of Interested Party    Amec Foster Wheeler USA Corp f/k/a Foster
               Wheeler USA Corporation jdillard@kilpatricktownsend.com, LParkins@kilpatricktownsend.com
              Jennifer F Wertz    on behalf of Debtor    CBI Overseas (Far East) Inc. jwertz@jw.com,
               kgradney@jw.com
              Jennifer F Wertz    on behalf of Debtor    Shaw International Management Services Two, Inc.
               jwertz@jw.com, kgradney@jw.com
              Jennifer F Wertz    on behalf of Debtor    Chicago Bridge & Iron Company jwertz@jw.com,
               kgradney@jw.com
              Jennifer F Wertz    on behalf of Debtor    Howe-Baker International Management, LLC jwertz@jw.com,
               kgradney@jw.com
              Jennifer F Wertz    on behalf of Debtor    Central Trading Company Ltd. jwertz@jw.com,
               kgradney@jw.com
              Jennifer F Wertz    on behalf of Debtor    Shaw Power Delivery Systems, Inc. jwertz@jw.com,
               kgradney@jw.com
              Jennifer F Wertz    on behalf of Debtor    Constructors International, L.L.C. jwertz@jw.com,
               kgradney@jw.com
              Jennifer F Wertz    on behalf of Debtor    Shaw NC Company, Inc. jwertz@jw.com, kgradney@jw.com
              Jennifer F Wertz    on behalf of Debtor    Shaw Nuclear Energy Holdings (UK), Inc. jwertz@jw.com,
               kgradney@jw.com
              Jennifer F Wertz    on behalf of Debtor    CBI Company Ltd. jwertz@jw.com, kgradney@jw.com
              Jennifer F Wertz    on behalf of Debtor    Howe-Baker Holdings, L.L.C. jwertz@jw.com,
               kgradney@jw.com
              Jennifer F Wertz    on behalf of Debtor    Shaw Managed Services, LLC jwertz@jw.com,
               kgradney@jw.com
              Jennifer F Wertz    on behalf of Debtor    Shaw Home Louisiana, LLC jwertz@jw.com, kgradney@jw.com
              Jennifer F Wertz    on behalf of Debtor    CB&I Houston 11 LLC jwertz@jw.com, kgradney@jw.com
              Jennifer F Wertz    on behalf of Debtor    Shaw Overseas (Middle East) Ltd. jwertz@jw.com,
               kgradney@jw.com
              Jennifer F Wertz    on behalf of Debtor    CSA Trading Company Ltd. jwertz@jw.com, kgradney@jw.com
              Jennifer F Wertz    on behalf of Debtor    CB&I STS Holdings LLC jwertz@jw.com, kgradney@jw.com
              Jennifer F Wertz    on behalf of Debtor    Shaw International Inc. jwertz@jw.com, kgradney@jw.com
              Jennifer F Wertz    on behalf of Debtor    CBI Services, LLC jwertz@jw.com, kgradney@jw.com
              Jennifer F Wertz    on behalf of Debtor    EDS Equipment Company, LLC jwertz@jw.com,
               kgradney@jw.com
              Jennifer F Wertz    on behalf of Debtor    J. Ray McDermott Holdings, LLC jwertz@jw.com,
               kgradney@jw.com
              Jennifer F Wertz    on behalf of Debtor    Howe-Baker International, LLC jwertz@jw.com,
               kgradney@jw.com
              Jennifer F Wertz    on behalf of Debtor    Shaw Management Services One, Inc. jwertz@jw.com,
               kgradney@jw.com
              Jennifer F Wertz    on behalf of Debtor    Chicago Bridge & Iron Company (Delaware) jwertz@jw.com,
               kgradney@jw.com
              Jennifer F Wertz    on behalf of Debtor    J. Ray Holdings, Inc. jwertz@jw.com, kgradney@jw.com
              Jennifer F Wertz    on behalf of Debtor    CB&I Storage Tank Solutions LLC jwertz@jw.com,
               kgradney@jw.com
              Jennifer F Wertz    on behalf of Debtor    CB&I Houston LLC jwertz@jw.com, kgradney@jw.com
              Jennifer F Wertz    on behalf of Debtor    J. Ray McDermott (Norway), AS jwertz@jw.com,
               kgradney@jw.com
              Jennifer F Wertz    on behalf of Debtor    Howe-Baker Management, L.L.C. jwertz@jw.com,
               kgradney@jw.com
               Case 20-30336 Document 712 Filed in TXSB on 03/19/20 Page 6 of 12



District/off: 0541-4          User: dhan                   Page 5 of 11                 Date Rcvd: Mar 17, 2020
                              Form ID: trc                 Total Noticed: 1


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Jennifer F Wertz    on behalf of Debtor   CBI US Holding Company Inc. jwertz@jw.com,
               kgradney@jw.com
              Jennifer F Wertz    on behalf of Debtor   CBI Americas Ltd. jwertz@jw.com, kgradney@jw.com
              Jennifer F Wertz    on behalf of Debtor   Shaw JV Holdings, L.L.C. jwertz@jw.com, kgradney@jw.com
              Jennifer F Wertz    on behalf of Debtor   J. Ray McDermott (Aust.) Holding Pty. Limited
               jwertz@jw.com, kgradney@jw.com
              Jennifer F Wertz    on behalf of Debtor   J. Ray McDermott Solutions, Inc. jwertz@jw.com,
               kgradney@jw.com
              Jennifer F Wertz    on behalf of Debtor   CBI HoldCo Two Inc. jwertz@jw.com, kgradney@jw.com
              Jennifer F Wertz    on behalf of Debtor   CBI Overseas, LLC jwertz@jw.com, kgradney@jw.com
              Jennifer F Wertz    on behalf of Debtor   CB&I STS Delaware LLC jwertz@jw.com, kgradney@jw.com
              Jennifer F Wertz    on behalf of Debtor   CB&I Houston 13 LLC jwertz@jw.com, kgradney@jw.com
              Jennifer F Wertz    on behalf of Debtor   Shaw Power Services Group, L.L.C. jwertz@jw.com,
               kgradney@jw.com
              Jennifer F Wertz    on behalf of Debtor   CB&I Tyler LLC jwertz@jw.com, kgradney@jw.com
              Jennifer F Wertz    on behalf of Debtor   CB&I Project Services Group, LLC jwertz@jw.com,
               kgradney@jw.com
              Jennifer F Wertz    on behalf of Debtor   HBI Holdings, LLC jwertz@jw.com, kgradney@jw.com
              Jennifer F Wertz    on behalf of Debtor   CB&I Houston 12 LLC jwertz@jw.com, kgradney@jw.com
              John David Cornwell    on behalf of Creditor    Duke Energy Progress, LLC jcornwell@munsch.com,
               hvalentine@munsch.com
              John E Mitchell    on behalf of Creditor   W-Industries of Texas LLC john.mitchell@akerman.com,
               scott.lawrence@akerman.com;yelena.archiyan@akerman.com
              John F Higgins, IV    on behalf of Interested Party    Ad Hoc Group of Term Lenders
               jhiggins@porterhedges.com,
               ksteverson@porterhedges.com;emoreland@porterhedges.com;eliana-garfias-8561@ecf.pacerpro.com
              Joshua A Sussberg    on behalf of Debtor   McDermott International, Inc.
               joshua.sussberg@kirkland.com, christopher.hayes@kirkland.com
              Julie Goodrich Harrison    on behalf of Creditor    Gulf Coast Growth Ventures LLC
               julie.harrison@nortonrosefulbright.com
              Julie Goodrich Harrison    on behalf of Creditor    ExxonMobil Pipeline Company
               julie.harrison@nortonrosefulbright.com
              Katharine Battaia Clark    on behalf of Creditor    Sundyne, LLC KClark@ThompsonCoburn.com,
               smeiners@thompsoncoburn.com
              Katherine D Grissel    on behalf of Creditor    West Street Capital Partners VII Investments B,
               L.P. kgrissel@velaw.com
              Katherine D Grissel    on behalf of Creditor    West Street Capital Partners VII Offshore
               Investments, L.P. kgrissel@velaw.com
              Katherine D Grissel    on behalf of Creditor    Apicorp Managed Account Investment Vehicle, L.P.
               kgrissel@velaw.com
              Katherine D Grissel    on behalf of Creditor    West Street Capital Partners VII - Parallel B, L.P.
               kgrissel@velaw.com
              Kelsey Zottnick     on behalf of Creditor    Chevron Corporation kelsey.zottnick@haynesboone.com,
               kenneth.rusinko@haynesboone.com
              Kesha L Tanabe    on behalf of Creditor   Cedar Glade LP Kesha@tanabelaw.com
              Kevin M Lippman    on behalf of Creditor   IHC Services B.V. klippman@munsch.com,
               pmoore@munsch.com
              Kevin S. Wiley    on behalf of Creditor   Lehigh Hanson Inc. kevinwiley@lkswjr.com
              Kimberly E Neureiter    on behalf of Creditor    Pension Benefit Guaranty Corporation ,
               efile@pbgc.gov
              Kristhy M Peguero    on behalf of Debtor   Environmental Solutions Holding Ltd. kpeguero@jw.com,
               kgradney@jw.com;dtrevino@jw.com
              Kristhy M Peguero    on behalf of Debtor   SparTEC, Inc. kpeguero@jw.com,
               kgradney@jw.com;dtrevino@jw.com
              Kristhy M Peguero    on behalf of Debtor   Varsy International N.V. kpeguero@jw.com,
               kgradney@jw.com;dtrevino@jw.com
              Kristhy M Peguero    on behalf of Debtor   Offshore Pipelines International, Ltd. kpeguero@jw.com,
               kgradney@jw.com;dtrevino@jw.com
              Kristhy M Peguero    on behalf of Debtor   McDermott Asia Pacific Sdn. Bhd. kpeguero@jw.com,
               kgradney@jw.com;dtrevino@jw.com
              Kristhy M Peguero    on behalf of Debtor   J. Ray McDermott de Mexico, S.A. De C.V.
               kpeguero@jw.com, kgradney@jw.com;dtrevino@jw.com
              Kristhy M Peguero    on behalf of Debtor   CBI Constructors Pty. Ltd. kpeguero@jw.com,
               kgradney@jw.com;dtrevino@jw.com
              Kristhy M Peguero    on behalf of Debtor   McDermott Australia Pty. Ltd. kpeguero@jw.com,
               kgradney@jw.com;dtrevino@jw.com
              Kristhy M Peguero    on behalf of Debtor   CB&I Finance Company Limited kpeguero@jw.com,
               kgradney@jw.com;dtrevino@jw.com
              Kristhy M Peguero    on behalf of Debtor   J. Ray McDermott International Vessels, Ltd.
               kpeguero@jw.com, kgradney@jw.com;dtrevino@jw.com
              Kristhy M Peguero    on behalf of Debtor   CB&I Middle East Holding, Inc. kpeguero@jw.com,
               kgradney@jw.com;dtrevino@jw.com
              Kristhy M Peguero    on behalf of Debtor   Oasis Supply Company, Ltd. kpeguero@jw.com,
               kgradney@jw.com;dtrevino@jw.com
              Kristhy M Peguero    on behalf of Debtor   McDermott Eastern Hemisphere, Ltd. kpeguero@jw.com,
               kgradney@jw.com;dtrevino@jw.com
              Kristhy M Peguero    on behalf of Debtor   Environmental Solutions (Cayman) Ltd. kpeguero@jw.com,
               kgradney@jw.com;dtrevino@jw.com
               Case 20-30336 Document 712 Filed in TXSB on 03/19/20 Page 7 of 12



District/off: 0541-4          User: dhan                   Page 6 of 11                 Date Rcvd: Mar 17, 2020
                              Form ID: trc                 Total Noticed: 1


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Kristhy M Peguero    on behalf of Debtor    McDermott Marine Mexico, S.A. de C.V. kpeguero@jw.com,
               kgradney@jw.com;dtrevino@jw.com
              Kristhy M Peguero    on behalf of Debtor    Chicago Bridge de Mexico, S.A. de C.V. kpeguero@jw.com,
               kgradney@jw.com;dtrevino@jw.com
              Kristhy M Peguero    on behalf of Debtor    McDermott Servicos Offshore do Brasil Ltda.
               kpeguero@jw.com, kgradney@jw.com;dtrevino@jw.com
              Kristhy M Peguero    on behalf of Debtor    McDermott Overseas Investment Co. N.V. kpeguero@jw.com,
               kgradney@jw.com;dtrevino@jw.com
              Kristhy M Peguero    on behalf of Debtor    McDermott International, Inc. kpeguero@jw.com,
               kgradney@jw.com;dtrevino@jw.com
              Kristhy M Peguero    on behalf of Debtor    McDermott International Marine Investments N.V.
               kpeguero@jw.com, kgradney@jw.com;dtrevino@jw.com
              Kristhy M Peguero    on behalf of Debtor    Horton CBI, Limited kpeguero@jw.com,
               kgradney@jw.com;dtrevino@jw.com
              Kristhy M Peguero    on behalf of Debtor    CB&I Canada Ltd. kpeguero@jw.com,
               kgradney@jw.com;dtrevino@jw.com
              Kristhy M Peguero    on behalf of Debtor    Environmental Solutions Ltd. kpeguero@jw.com,
               kgradney@jw.com;dtrevino@jw.com
              Kristhy M Peguero    on behalf of Debtor    CB&I Matamoros, S. de R.L. de C.V. kpeguero@jw.com,
               kgradney@jw.com;dtrevino@jw.com
              Kristhy M Peguero    on behalf of Debtor    CBI Eastern Anstalt kpeguero@jw.com,
               kgradney@jw.com;dtrevino@jw.com
              Kristhy M Peguero    on behalf of Debtor    Whessoe Piping Systems Limited kpeguero@jw.com,
               kgradney@jw.com;dtrevino@jw.com
              Kristhy M Peguero    on behalf of Debtor    Chicago Bridge & Iron (Antilles) N.V. kpeguero@jw.com,
               kgradney@jw.com;dtrevino@jw.com
              Kristhy M Peguero    on behalf of Debtor    McDermott Cayman Ltd. kpeguero@jw.com,
               kgradney@jw.com;dtrevino@jw.com
              Kristhy M Peguero    on behalf of Debtor    Shaw Transmission & Distribution Services, Inc.
               kpeguero@jw.com, kgradney@jw.com;dtrevino@jw.com
              Kristhy M Peguero    on behalf of Debtor    Lutech Resources Canada Ltd. kpeguero@jw.com,
               kgradney@jw.com;dtrevino@jw.com
              Kristhy M Peguero    on behalf of Debtor    Highland Trading Company, Ltd. kpeguero@jw.com,
               kgradney@jw.com;dtrevino@jw.com
              Kristhy M Peguero    on behalf of Debtor    TVL Lender II, Inc. kpeguero@jw.com,
               kgradney@jw.com;dtrevino@jw.com
              Lindsey Henrikson     on behalf of Creditor    Certain Contract Counterparties lhenrikson@kslaw.com
              Lloyd A. Lim   on behalf of Creditor     Puffer-Sweiven LP LLim@ReedSmith.com,
               rithompson@reedsmith.com;csnider@reedsmith.com
              Lynn Hamilton Butler    on behalf of Creditor    Sun Industrial Group, LLC
               lynn.butler@huschblackwell.com,
               penny.keller@huschblackwell.com;christine.deacon@huschblackwell.com
              Margot B. Schonholtz    on behalf of Creditor    Credit Agricole Corporate and Investment Bank
               margot.schonholtz@linklaters.com, shauin.wang@linklaters.com;rachel.dalal@linklaters.com
              Matthew Brian Probus    on behalf of Creditor    Aker Solutions, Inc. mbprobus@w-plaw.com,
               sdianiska@w-plaw.com
              Matthew D Cavenaugh    on behalf of Debtor    Shaw Nuclear Energy Holdings (UK), Inc.
               mcavenaugh@jw.com, kgradney@jw.com;dtrevino@jw.com
              Matthew D Cavenaugh    on behalf of Debtor    Lutech Resources Canada Ltd. mcavenaugh@jw.com,
               kgradney@jw.com;dtrevino@jw.com
              Matthew D Cavenaugh    on behalf of Debtor    McDermott Engineering, LLC mcavenaugh@jw.com,
               kgradney@jw.com;dtrevino@jw.com
              Matthew D Cavenaugh    on behalf of Debtor    Shaw Overseas (Middle East) Ltd. mcavenaugh@jw.com,
               kgradney@jw.com;dtrevino@jw.com
              Matthew D Cavenaugh    on behalf of Debtor    McDermott Technology, LLC mcavenaugh@jw.com,
               kgradney@jw.com;dtrevino@jw.com
              Matthew D Cavenaugh    on behalf of Debtor    Lutech Project Solutions B.V. mcavenaugh@jw.com,
               kgradney@jw.com;dtrevino@jw.com
              Matthew D Cavenaugh    on behalf of Debtor    Lutech Projects B.V. mcavenaugh@jw.com,
               kgradney@jw.com;dtrevino@jw.com
              Matthew D Cavenaugh    on behalf of Debtor    Lutech Resources B.V. mcavenaugh@jw.com,
               kgradney@jw.com;dtrevino@jw.com
              Matthew D Cavenaugh    on behalf of Debtor    Lummus Technology Overseas LLC mcavenaugh@jw.com,
               kgradney@jw.com;dtrevino@jw.com
              Matthew D Cavenaugh    on behalf of Debtor    Shaw NC Company, Inc. mcavenaugh@jw.com,
               kgradney@jw.com;dtrevino@jw.com
              Matthew D Cavenaugh    on behalf of Debtor    Lummus Consultants International Limited
               mcavenaugh@jw.com, kgradney@jw.com;dtrevino@jw.com
              Matthew D Cavenaugh    on behalf of Debtor    J. Ray McDermott, S.A. mcavenaugh@jw.com,
               kgradney@jw.com;dtrevino@jw.com
              Matthew D Cavenaugh    on behalf of Debtor    McDermott Technology (US), Inc. mcavenaugh@jw.com,
               kgradney@jw.com;dtrevino@jw.com
              Matthew D Cavenaugh    on behalf of Debtor    Lutech Resources Inc. mcavenaugh@jw.com,
               kgradney@jw.com;dtrevino@jw.com
              Matthew D Cavenaugh    on behalf of Debtor    McDermott Technology (Americas) Inc.
               mcavenaugh@jw.com, kgradney@jw.com;dtrevino@jw.com
              Matthew D Cavenaugh    on behalf of Debtor    Matrix Engineering, Ltd. mcavenaugh@jw.com,
               kgradney@jw.com;dtrevino@jw.com
               Case 20-30336 Document 712 Filed in TXSB on 03/19/20 Page 8 of 12



District/off: 0541-4          User: dhan                   Page 7 of 11                 Date Rcvd: Mar 17, 2020
                              Form ID: trc                 Total Noticed: 1


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Matthew D Cavenaugh    on behalf of Debtor    McDermott Investments, LLC mcavenaugh@jw.com,
               kgradney@jw.com;dtrevino@jw.com
              Matthew D Cavenaugh    on behalf of Debtor    Lummus Gasification Technology Licensing LLC
               mcavenaugh@jw.com, kgradney@jw.com;dtrevino@jw.com
              Matthew D Cavenaugh    on behalf of Debtor    OPI Vessels, Inc. mcavenaugh@jw.com,
               kgradney@jw.com;dtrevino@jw.com
              Matthew D Cavenaugh    on behalf of Debtor    CB&I Brazil Holdings,Inc. mcavenaugh@jw.com,
               kgradney@jw.com;dtrevino@jw.com
              Matthew D Cavenaugh    on behalf of Debtor    Prospect Industries (Holdings) Inc. mcavenaugh@jw.com,
               kgradney@jw.com;dtrevino@jw.com
              Matthew D Cavenaugh    on behalf of Debtor    Lutech Resources Limited mcavenaugh@jw.com,
               kgradney@jw.com;dtrevino@jw.com
              Matthew D Cavenaugh    on behalf of Debtor    McDermott Inc. mcavenaugh@jw.com,
               kgradney@jw.com;dtrevino@jw.com
              Matthew D Cavenaugh    on behalf of Debtor    Lummus Technology International, LLC
               mcavenaugh@jw.com, kgradney@jw.com;dtrevino@jw.com
              Matthew D Cavenaugh    on behalf of Debtor    Lummus Technology LLC mcavenaugh@jw.com,
               kgradney@jw.com;dtrevino@jw.com
              Matthew D Cavenaugh    on behalf of Debtor    J. Ray McDermott Technology, Inc. mcavenaugh@jw.com,
               kgradney@jw.com;dtrevino@jw.com
              Matthew D Cavenaugh    on behalf of Debtor    McDermott (Amazon Chartering), Inc. mcavenaugh@jw.com,
               kgradney@jw.com;dtrevino@jw.com
              Matthew D Cavenaugh    on behalf of Debtor    Shaw Power Delivery Systems, Inc. mcavenaugh@jw.com,
               kgradney@jw.com;dtrevino@jw.com
              Matthew D Cavenaugh    on behalf of Debtor    Chicago Bridge & Iron Company mcavenaugh@jw.com,
               kgradney@jw.com;dtrevino@jw.com
              Matthew D Cavenaugh    on behalf of Debtor    CB&I Fabrication, LLC mcavenaugh@jw.com,
               kgradney@jw.com;dtrevino@jw.com
              Matthew D Cavenaugh    on behalf of Debtor    McDermott Subsea Engineering, Inc. mcavenaugh@jw.com,
               kgradney@jw.com;dtrevino@jw.com
              Matthew D Cavenaugh    on behalf of Debtor    Lummus Technology Services LLC mcavenaugh@jw.com,
               kgradney@jw.com;dtrevino@jw.com
              Matthew D Cavenaugh    on behalf of Debtor    CB&I Energy Services, LLC mcavenaugh@jw.com,
               kgradney@jw.com;dtrevino@jw.com
              Matthew D Cavenaugh    on behalf of Debtor    McDermott International, Inc. mcavenaugh@jw.com,
               kgradney@jw.com;dtrevino@jw.com
              Matthew D Cavenaugh    on behalf of Debtor    J. Ray McDermott Underwater Services, Inc.
               mcavenaugh@jw.com, kgradney@jw.com;dtrevino@jw.com
              Matthew D Cavenaugh    on behalf of Debtor    Lummus Technology Heat Transfer B.V.
               mcavenaugh@jw.com, kgradney@jw.com;dtrevino@jw.com
              Matthew D Cavenaugh    on behalf of Debtor    Nuclear Energy Holdings, L.L.C. mcavenaugh@jw.com,
               kgradney@jw.com;dtrevino@jw.com
              Matthew D Cavenaugh    on behalf of Debtor    Lummus Arabia Ltd. Co. mcavenaugh@jw.com,
               kgradney@jw.com;dtrevino@jw.com
              Matthew D Cavenaugh    on behalf of Debtor    McDermott Blackbird Holdings, LLC mcavenaugh@jw.com,
               kgradney@jw.com;dtrevino@jw.com
              Matthew D Cavenaugh    on behalf of Debtor    Oceanic Contractors, Inc. mcavenaugh@jw.com,
               kgradney@jw.com;dtrevino@jw.com
              Matthew D Cavenaugh    on behalf of Debtor    McDermott Finance L.L.C. mcavenaugh@jw.com,
               kgradney@jw.com;dtrevino@jw.com
              Matthew D Cavenaugh    on behalf of Debtor    Lealand Finance Company B.V. mcavenaugh@jw.com,
               kgradney@jw.com;dtrevino@jw.com
              Matthew D Cavenaugh    on behalf of Debtor    Lummus Technology Ventures LLC mcavenaugh@jw.com,
               kgradney@jw.com;dtrevino@jw.com
              Matthew D Cavenaugh    on behalf of Debtor    CB&I International, LLC mcavenaugh@jw.com,
               kgradney@jw.com;dtrevino@jw.com
              Matthew D Cavenaugh    on behalf of Debtor    CB&I Group Inc. mcavenaugh@jw.com,
               kgradney@jw.com;dtrevino@jw.com
              Matthew D Cavenaugh    on behalf of Debtor    J. Ray McDermott Solutions, Inc. mcavenaugh@jw.com,
               kgradney@jw.com;dtrevino@jw.com
              Matthew W Silverman    on behalf of Creditor    UMB Bank, N.A., as Successor Indenture Trustee for
               Senior Notes msilverman@pryorcashman.com
              Melissa A Fuller    on behalf of Creditor    Ad Hoc Noteholder Groups mfuller@rappandkrock.com
              Melissa E Valdez    on behalf of Creditor    Certain Texas Taxing Entities mvaldez@pbfcm.com,
               osonik@pbfcm.com,tpope@pbfcm.com,mvaldez@ecf.courtdrive.com
              Michael Small    on behalf of Creditor     Dan-Bunkering (America), Inc. msmall@foley.com,
               mstockl@foley.com
              Michael Small    on behalf of Creditor     Glander International Bunkering, Inc. msmall@foley.com,
               mstockl@foley.com
              Michael A DiGiacomo    on behalf of Creditor    Insight Direct USA, Inc.
               digiacomom@ballardspahr.com,
               morganv@ballardspahr.com;PHXDocketingbkr@ballardspahr.com;ganzc@ballardspahr.com
              Michael A Harowski    on behalf of Creditor    Allseas Marine Contractors S.A.
               Michael.harowski@wilsonelser.com
              Michael Edward Collins    on behalf of Creditor    Federal Insurance Company
               mcollins@manierherod.com, rmiller@manierherod.com
              Michael Edward Collins    on behalf of Creditor    Fianzas Monterrey, S.A. mcollins@manierherod.com,
               rmiller@manierherod.com
               Case 20-30336 Document 712 Filed in TXSB on 03/19/20 Page 9 of 12



District/off: 0541-4          User: dhan                   Page 8 of 11                 Date Rcvd: Mar 17, 2020
                              Form ID: trc                 Total Noticed: 1


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Michael Edward Collins    on behalf of Creditor    Westchester Fire Insurance Company
               mcollins@manierherod.com, rmiller@manierherod.com
              Michael J Durrschmidt    on behalf of Creditor    B.F.E. S.r.l. mdurrschmidt@hirschwest.com,
               mmoreno@hirschwest.com
              Michael Kevin Riordan    on behalf of Creditor    ITT Goulds Pumps mriordan@foley.com,
               ggattis@foley.com;rdiep@foley.com
              Michael P Ridulfo    on behalf of Creditor    Sparrows Offshore LLC mridulfo@krcl.com,
               rcoles@krcl.com
              Michael Seth Etkin    on behalf of Interested Party    Public Employees’ Retirement System of
               Mississippi ("Lead Plaintiff") metkin@lowenstein.com,
               abehlmann@lowenstein.com;kwaldron@lowenstein.com
              Omer F Kuebel, III    on behalf of Creditor    Entergy Texas, Inc rkuebel@lockelord.com,
               Yamille.harrison@lockelord.com
              Owen Mark Sonik    on behalf of Creditor    Spring Branch Independent School District
               osonik@pbfcm.com, tpope@pbfcm.com;osonik@ecf.inforuptcy.com;mvaldez@pbfcm.com
              Patricia Baron Tomasco    on behalf of Interested Party    Monterra pattytomasco@quinnemanuel.com,
               barbarahowell@quinnemanuel.com;cristinagreen@quinnemanuel.com
              Patrick Andrew Kelly    on behalf of Creditor    Apache Industrial Services, Inc.
               pkelly@andrewsmyers.com
              Patrick J. Potter    on behalf of Creditor    Larsen & Toubro Hydrocarbon Engineering Limited
               Patrick.potter@pillsburylaw.com
              Paul M Green    on behalf of Creditor    Cameron LNG, LLC pmgreen@jonesday.com,
               sgreenberg@jonesday.com,mbarrios@jonesday.com
              Penelope J Jensen    on behalf of Creditor    Credit Agricole Corporate and Investment Bank
               penelope.jensen@linklaters.com, amy.edgy@linklaters.com
              Reese W Baker    on behalf of Stockholder Reese Coligado Shareholder Group
               courtdocs@bakerassociates.net,
               i.go@bakerassociates.net;igotnotices@gmail.com;courtdocsrbaker@gmail.com;courtdocsstaylor@gmail.c
               om;reese.baker@bakerassociates.net;bakernotices@gmail.com;baker5151calendar@gmail.com;staff@baker
               associates.net;igo&#0
              Richard A. Kincheloe    on behalf of Interested Party    United States of America
               Richard.Kincheloe@usdoj.gov,
               caseview.ecf@usdoj.gov;sonja.mccoy@usdoj.gov;sydnie.kempen@usdoj.gov;Nicole.robbins@usdoj.gov;rho
               ma.romero@usdoj.gov
              Richard W Engel    on behalf of Other Prof.    Armstrong Teasdale LLP rengel@armstrongteasdale.com,
               solsen@armstrongteasdale.com
              Robert Bernard Bruner    on behalf of Interested Party    The Standard Bank of South Africa,
               Limited bob.bruner@nortonrosefulbright.com
              Robert P Franke    on behalf of Creditor    Flowserve Corporation and Flowserve US Inc.
               robert.franke@clarkhillstrasburger.com,
               mina.alvarez@clarkhillstrasburger.com;audrey.hornisher@clarkhillstrasburger.com
              Robin B Cheatham    on behalf of Creditor    Harvey Gulf International Marine, LLC
               robin.cheatham@arlaw.com, vicki.owens@arlaw.com;Mary.cuenca@arlaw.com
              Scott Robert Cheatham    on behalf of Creditor    Honeywell International, Inc.
               scott.cheatham@arlaw.com, vicki.owens@arlaw.com
              Sean B Davis    on behalf of Creditor    Powell Electrical Systems, Inc. sbdavis@winstead.com,
               mmingo@winstead.com
              Sean Michael Callagy    on behalf of Interested Party    BP America, Inc.
               sean.callagy@arnoldporter.com
              Seth H Lieberman    on behalf of Creditor    UMB Bank, N.A., as Successor Indenture Trustee for
               Senior Notes slieberman@pryorcashman.com
              Sharon Marie Beausoleil    on behalf of Creditor    Glander International Bunkering, Inc.
               sbeausoleil@foley.com, ggattis@foley.com;rdiep@foley.com;docketflow@foley.com
              Sharon Marie Beausoleil    on behalf of Creditor    Dan-Bunkering (America), Inc.
               sbeausoleil@foley.com, ggattis@foley.com;rdiep@foley.com;docketflow@foley.com
              Shawn M Christianson    on behalf of Creditor    Oracle America, Inc. schristianson@buchalter.com,
               cmcintire@buchalter.com
              Simon Richard Mayer    on behalf of Interested Party    Barclays Bank PLC simon.mayer@lockelord.com,
               Autodocket@lockelord.com
              Sonia Anne Chae    on behalf of Creditor Sonia Chae U.S. Securities & Exchange Commission
               chaes@sec.gov, chaes@sec.gov
              Stephen Douglas Statham    on behalf of U.S. Trustee    US Trustee stephen.statham@usdoj.gov
              Steve Arthur Peirce    on behalf of Creditor    Innova Global Inc.
               steve.peirce@nortonrosefulbright.com
              T. Josh Judd    on behalf of Creditor    DGI-Menard, Inc. jjudd@andrewsmyers.com,
               sray@andrewsmyers.com
              T. Josh Judd    on behalf of Creditor    Trio Electric, LLC jjudd@andrewsmyers.com,
               sray@andrewsmyers.com
              T. Josh Judd    on behalf of Creditor    Maire Tecnimont SPA and MET Gas Processing Technologies
               SPA jjudd@andrewsmyers.com, sray@andrewsmyers.com
              T. Josh Judd    on behalf of Creditor    Inventure Design, LLC jjudd@andrewsmyers.com,
               sray@andrewsmyers.com
              T. Josh Judd    on behalf of Creditor    MLN Service Company jjudd@andrewsmyers.com,
               sray@andrewsmyers.com
              T. Josh Judd    on behalf of Creditor    CFI Mechanical, Inc. jjudd@andrewsmyers.com,
               sray@andrewsmyers.com
              T. Josh Judd    on behalf of Creditor    Bo-Mac Contractors, Ltd. jjudd@andrewsmyers.com,
               sray@andrewsmyers.com
              Case 20-30336 Document 712 Filed in TXSB on 03/19/20 Page 10 of 12



District/off: 0541-4          User: dhan                   Page 9 of 11                 Date Rcvd: Mar 17, 2020
                              Form ID: trc                 Total Noticed: 1


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              T. Josh Judd    on behalf of Creditor   Apache Industrial Painting, Inc. jjudd@andrewsmyers.com,
               sray@andrewsmyers.com
              T. Josh Judd    on behalf of Creditor   Wilson Fire Equipment & Service Co., Inc.
               jjudd@andrewsmyers.com, sray@andrewsmyers.com
              T. Josh Judd    on behalf of Creditor   Remedial Construction Services, L.P.
               jjudd@andrewsmyers.com, sray@andrewsmyers.com
              T. Josh Judd    on behalf of Creditor   Gas Innovations jjudd@andrewsmyers.com,
               sray@andrewsmyers.com
              T. Josh Judd    on behalf of Creditor   Kelkar LLC d/b/a Troop Industrial jjudd@andrewsmyers.com,
               sray@andrewsmyers.com
              T. Josh Judd    on behalf of Creditor   Apache Industrial Services, Inc. jjudd@andrewsmyers.com,
               sray@andrewsmyers.com
              T. Josh Judd    on behalf of Creditor   Wholesale Electric Supply Co., of Houston, Inc.
               jjudd@andrewsmyers.com, sray@andrewsmyers.com
              T. Josh Judd    on behalf of Creditor   Network Cabling Services, Inc. jjudd@andrewsmyers.com,
               sray@andrewsmyers.com
              T. Josh Judd    on behalf of Creditor   VPF Fire Systems, Inc. jjudd@andrewsmyers.com,
               sray@andrewsmyers.com
              T. Josh Judd    on behalf of Creditor   Gerab National Enterprises LLC jjudd@andrewsmyers.com,
               sray@andrewsmyers.com
              T. Josh Judd    on behalf of Creditor   W.T. Byler Co., Inc. jjudd@andrewsmyers.com,
               sray@andrewsmyers.com
              T. Josh Judd    on behalf of Creditor   Nooter/Eriksen, Inc. jjudd@andrewsmyers.com,
               sray@andrewsmyers.com
              T. Josh Judd    on behalf of Creditor   Shawna Green, Individually, and as Personal Representative
               of the Estate of Aaron Green Deceased jjudd@andrewsmyers.com, sray@andrewsmyers.com
              Tara L Grundemeier    on behalf of Creditor    Cypress Fairbanks ISD
               houston_bankruptcy@publicans.com
              Tara L Grundemeier    on behalf of Creditor    Fort Bend County houston_bankruptcy@publicans.com
              Tara L Grundemeier    on behalf of Creditor    Cleveland ISD houston_bankruptcy@publicans.com
              Tara L Grundemeier    on behalf of Creditor    Jefferson County houston_bankruptcy@publicans.com
              Tara L Grundemeier    on behalf of Creditor    Harris County houston_bankruptcy@publicans.com
              Tara L Grundemeier    on behalf of Creditor    Galveston County houston_bankruptcy@publicans.com
              Tara L Grundemeier    on behalf of Creditor    Nueces County houston_bankruptcy@publicans.com
              Tara L Grundemeier    on behalf of Creditor    Live Oak CAD houston_bankruptcy@publicans.com
              Tara L Grundemeier    on behalf of Creditor    Smith County houston_bankruptcy@publicans.com
              Tara L Grundemeier    on behalf of Creditor    Dallas County houston_bankruptcy@publicans.com
              Tara L Grundemeier    on behalf of Creditor    Montgomery County houston_bankruptcy@publicans.com
              Thomas A Howley    on behalf of Interested Party    Total Petrochemicals & Refining USA, Inc.
               tom@howley-law.com, roland@howley-law.com
              Thomas Patrick Henican    on behalf of Creditor    Boh Bros. Construction Co., L.L.C.
               thenican@rllaw.com, ttate@rllaw.com
              Timothy Aaron Million    on behalf of Creditor    Sun Industrial Group, LLC
               tim.million@huschblackwell.com
              Timothy Q Karcher    on behalf of Interested Party    Bollore Transport & Logistics
               tkarcher@proskauer.com, ctarrant@proskauer.com
              Todd Brice Headden    on behalf of Interested Party    Texas Commission on Environmental Quality
               todd.headden@oag.texas.gov
              Todd E Hatcher    on behalf of Creditor    Yancey Bros. Co. thatcher@gdcrlaw.com
              Trent L Rosenthal    on behalf of Creditor    Marnoy Interest Ltd., d/b/a OP
               trosenthal@rosenthallaw.com, nlamb@rosenthallaw.com
              Tricia Macaluso     on behalf of Creditor    Amiad USA Inc. tricia.macaluso@bclplaw.com
              US Trustee   USTPRegion07.HU.ECF@USDOJ.GOV
              Veronica Ann Polnick    on behalf of Debtor    Servicios Profesionales de Altamira, S.A. de C.V.
               vpolnick@jw.com, kgradney@jw.com;dtrevino@jw.com
              Veronica Ann Polnick    on behalf of Debtor    S C Woods, L.L.C. vpolnick@jw.com,
               kgradney@jw.com;dtrevino@jw.com
              Veronica Ann Polnick    on behalf of Debtor    Catalytic Distillation Technologies vpolnick@jw.com,
               kgradney@jw.com;dtrevino@jw.com
              Veronica Ann Polnick    on behalf of Debtor    McDermott International Trading Co., Inc.
               vpolnick@jw.com, kgradney@jw.com;dtrevino@jw.com
              Veronica Ann Polnick    on behalf of Debtor    North Ocean 105 AS vpolnick@jw.com,
               kgradney@jw.com;dtrevino@jw.com
              Veronica Ann Polnick    on behalf of Debtor    North Atlantic Vessel, Inc. vpolnick@jw.com,
               kgradney@jw.com;dtrevino@jw.com
              Veronica Ann Polnick    on behalf of Debtor    J. Ray McDermott Technology, Inc. vpolnick@jw.com,
               kgradney@jw.com;dtrevino@jw.com
              Veronica Ann Polnick    on behalf of Debtor    J. Ray McDermott International, Inc. vpolnick@jw.com,
               kgradney@jw.com;dtrevino@jw.com
              Veronica Ann Polnick    on behalf of Debtor    McDermott (Amazon Chartering), Inc. vpolnick@jw.com,
               kgradney@jw.com;dtrevino@jw.com
              Veronica Ann Polnick    on behalf of Debtor    Eastern Marine Services, Inc. vpolnick@jw.com,
               kgradney@jw.com;dtrevino@jw.com
              Veronica Ann Polnick    on behalf of Debtor    J. Ray McDermott, S.A. vpolnick@jw.com,
               kgradney@jw.com;dtrevino@jw.com
              Veronica Ann Polnick    on behalf of Debtor    Shaw Dunn Limited vpolnick@jw.com,
               kgradney@jw.com;dtrevino@jw.com
              Case 20-30336 Document 712 Filed in TXSB on 03/19/20 Page 11 of 12



District/off: 0541-4          User: dhan                  Page 10 of 11                Date Rcvd: Mar 17, 2020
                              Form ID: trc                Total Noticed: 1


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Veronica Ann Polnick   on behalf of Debtor   Arabian CBI Tank Manufacturing Company, Ltd.
               vpolnick@jw.com, kgradney@jw.com;dtrevino@jw.com
              Veronica Ann Polnick   on behalf of Debtor   McDermott Arabia Company Limited vpolnick@jw.com,
               kgradney@jw.com;dtrevino@jw.com
              Veronica Ann Polnick   on behalf of Debtor   J. Ray McDermott Underwater Services, Inc.
               vpolnick@jw.com, kgradney@jw.com;dtrevino@jw.com
              Veronica Ann Polnick   on behalf of Debtor   McDermott Subsea, Inc. vpolnick@jw.com,
               kgradney@jw.com;dtrevino@jw.com
              Veronica Ann Polnick   on behalf of Debtor   Lummus Arabia Ltd. Co. vpolnick@jw.com,
               kgradney@jw.com;dtrevino@jw.com
              Veronica Ann Polnick   on behalf of Debtor   McDermott International Management, S. de RL.
               vpolnick@jw.com, kgradney@jw.com;dtrevino@jw.com
              Veronica Ann Polnick   on behalf of Debtor   CB&I Global Operations International, Pte. Ltd.
               vpolnick@jw.com, kgradney@jw.com;dtrevino@jw.com
              Veronica Ann Polnick   on behalf of Debtor   Shaw Connex, Inc. vpolnick@jw.com,
               kgradney@jw.com;dtrevino@jw.com
              Veronica Ann Polnick   on behalf of Debtor   J. Ray McDermott Far East, Inc. vpolnick@jw.com,
               kgradney@jw.com;dtrevino@jw.com
              Veronica Ann Polnick   on behalf of Debtor   McDermott Offshore Services Company, Inc.
               vpolnick@jw.com, kgradney@jw.com;dtrevino@jw.com
              Veronica Ann Polnick   on behalf of Debtor   Shaw Beneco, Inc. vpolnick@jw.com,
               kgradney@jw.com;dtrevino@jw.com
              Veronica Ann Polnick   on behalf of Debtor   Matrix Management Services, L.L.C. vpolnick@jw.com,
               kgradney@jw.com;dtrevino@jw.com
              Veronica Ann Polnick   on behalf of Debtor   McDermott International Vessels, Inc.
               vpolnick@jw.com, kgradney@jw.com;dtrevino@jw.com
              Veronica Ann Polnick   on behalf of Debtor   McDermott Middle East, Inc. vpolnick@jw.com,
               kgradney@jw.com;dtrevino@jw.com
              Veronica Ann Polnick   on behalf of Debtor   McDermott Gulf Operating Company, Inc.
               vpolnick@jw.com, kgradney@jw.com;dtrevino@jw.com
              Veronica Ann Polnick   on behalf of Debtor   Chicago Bridge & Iron Company vpolnick@jw.com,
               kgradney@jw.com;dtrevino@jw.com
              Veronica Ann Polnick   on behalf of Debtor   CBI Panama, S.A. vpolnick@jw.com,
               kgradney@jw.com;dtrevino@jw.com
              Veronica Ann Polnick   on behalf of Debtor   McDermott International Investments Co., Inc.
               vpolnick@jw.com, kgradney@jw.com;dtrevino@jw.com
              Veronica Ann Polnick   on behalf of Debtor   McDermott Overseas, Inc. vpolnick@jw.com,
               kgradney@jw.com;dtrevino@jw.com
              Veronica Ann Polnick   on behalf of Debtor   McDermott Caspian Contractors, Inc. vpolnick@jw.com,
               kgradney@jw.com;dtrevino@jw.com
              Veronica Ann Polnick   on behalf of Debtor   CB&I Global Operations US Pte. Ltd. vpolnick@jw.com,
               kgradney@jw.com;dtrevino@jw.com
              Veronica Ann Polnick   on behalf of Debtor   McDermott Old JV Office, Inc. vpolnick@jw.com,
               kgradney@jw.com;dtrevino@jw.com
              Veronica Ann Polnick   on behalf of Debtor   Arabian CBI Co Ltd. vpolnick@jw.com,
               kgradney@jw.com;dtrevino@jw.com
              Veronica Ann Polnick   on behalf of Debtor   Servicios de Fabricacion de Altamira, S.A. de C. V.
               vpolnick@jw.com, kgradney@jw.com;dtrevino@jw.com
              Victoria Nicole Argeroplos   on behalf of Debtor   Shaw Energy Services, Inc. vargeroplos@jw.com,
               amalone@jw.com;dtrevino@jw.com;kgradney@jw.com
              Victoria Nicole Argeroplos   on behalf of Debtor   Atlantic Contingency Constructors II, LLC
               vargeroplos@jw.com, amalone@jw.com;dtrevino@jw.com;kgradney@jw.com
              Victoria Nicole Argeroplos   on behalf of Debtor   Shaw E & I International Ltd.
               vargeroplos@jw.com, amalone@jw.com;dtrevino@jw.com;kgradney@jw.com
              Victoria Nicole Argeroplos   on behalf of Debtor   Shaw Fabricators, Inc. vargeroplos@jw.com,
               amalone@jw.com;dtrevino@jw.com;kgradney@jw.com
              Victoria Nicole Argeroplos   on behalf of Debtor   CB&I Houston 10 LLC vargeroplos@jw.com,
               amalone@jw.com;dtrevino@jw.com;kgradney@jw.com
              Victoria Nicole Argeroplos   on behalf of Debtor   Hydro Marine Services, Inc. vargeroplos@jw.com,
               amalone@jw.com;dtrevino@jw.com;kgradney@jw.com
              Victoria Nicole Argeroplos   on behalf of Debtor   Shaw Far East Services, LLC vargeroplos@jw.com,
               amalone@jw.com;dtrevino@jw.com;kgradney@jw.com
              Victoria Nicole Argeroplos   on behalf of Debtor   McDermott Marine Construction Limited
               vargeroplos@jw.com, amalone@jw.com;dtrevino@jw.com;kgradney@jw.com
              Victoria Nicole Argeroplos   on behalf of Debtor   Atlantis Contractors Inc. vargeroplos@jw.com,
               amalone@jw.com;dtrevino@jw.com;kgradney@jw.com
              Victoria Nicole Argeroplos   on behalf of Debtor   CBI UK Cayman Acquisition Limited
               vargeroplos@jw.com, amalone@jw.com;dtrevino@jw.com;kgradney@jw.com
              Victoria Nicole Argeroplos   on behalf of Debtor   Lummus Consultants International Limited
               vargeroplos@jw.com, amalone@jw.com;dtrevino@jw.com;kgradney@jw.com
              Victoria Nicole Argeroplos   on behalf of Debtor   Pipework Engineering and Developments Limited
               vargeroplos@jw.com, amalone@jw.com;dtrevino@jw.com;kgradney@jw.com
              Victoria Nicole Argeroplos   on behalf of Debtor   CB&I Power Limited vargeroplos@jw.com,
               amalone@jw.com;dtrevino@jw.com;kgradney@jw.com
              Victoria Nicole Argeroplos   on behalf of Debtor   850 Pine Street LLC vargeroplos@jw.com,
               amalone@jw.com;dtrevino@jw.com;kgradney@jw.com
              Victoria Nicole Argeroplos   on behalf of Debtor   McDermott Holdings (U.K.) Limited
               vargeroplos@jw.com, amalone@jw.com;dtrevino@jw.com;kgradney@jw.com
              Case 20-30336 Document 712 Filed in TXSB on 03/19/20 Page 12 of 12



District/off: 0541-4          User: dhan                  Page 11 of 11                Date Rcvd: Mar 17, 2020
                              Form ID: trc                Total Noticed: 1


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Victoria Nicole Argeroplos   on behalf of Debtor   Lutech Resources Limited vargeroplos@jw.com,
               amalone@jw.com;dtrevino@jw.com;kgradney@jw.com
              Victoria Nicole Argeroplos   on behalf of Debtor   CB&I (US) Holdings, Limited vargeroplos@jw.com,
               amalone@jw.com;dtrevino@jw.com;kgradney@jw.com
              Victoria Nicole Argeroplos   on behalf of Debtor   CB&I London vargeroplos@jw.com,
               amalone@jw.com;dtrevino@jw.com;kgradney@jw.com
              Victoria Nicole Argeroplos   on behalf of Debtor   CB&I Global, L.L.C. vargeroplos@jw.com,
               amalone@jw.com;dtrevino@jw.com;kgradney@jw.com
              Victoria Nicole Argeroplos   on behalf of Debtor   CB&I El Dorado, Inc. vargeroplos@jw.com,
               amalone@jw.com;dtrevino@jw.com;kgradney@jw.com
              Victoria Nicole Argeroplos   on behalf of Debtor   CB&I Financial Resources LLC
               vargeroplos@jw.com, amalone@jw.com;dtrevino@jw.com;kgradney@jw.com
              Victoria Nicole Argeroplos   on behalf of Debtor   CB&I Clearfield, Inc. vargeroplos@jw.com,
               amalone@jw.com;dtrevino@jw.com;kgradney@jw.com
              Victoria Nicole Argeroplos   on behalf of Debtor   CB&I Houston 08 LLC vargeroplos@jw.com,
               amalone@jw.com;dtrevino@jw.com;kgradney@jw.com
              Victoria Nicole Argeroplos   on behalf of Debtor   CB&I Holdings (UK) Limited vargeroplos@jw.com,
               amalone@jw.com;dtrevino@jw.com;kgradney@jw.com
              Victoria Nicole Argeroplos   on behalf of Debtor   CB&I Paddington Limited vargeroplos@jw.com,
               amalone@jw.com;dtrevino@jw.com;kgradney@jw.com
              Victoria Nicole Argeroplos   on behalf of Debtor   CB&I Houston 06 LLC vargeroplos@jw.com,
               amalone@jw.com;dtrevino@jw.com;kgradney@jw.com
              Victoria Nicole Argeroplos   on behalf of Debtor   Asia Pacific Supply Co. vargeroplos@jw.com,
               amalone@jw.com;dtrevino@jw.com;kgradney@jw.com
              Victoria Nicole Argeroplos   on behalf of Debtor   Oxford Metal Supply Limited vargeroplos@jw.com,
               amalone@jw.com;dtrevino@jw.com;kgradney@jw.com
              Victoria Nicole Argeroplos   on behalf of Debtor   CB&I Houston 07 LLC vargeroplos@jw.com,
               amalone@jw.com;dtrevino@jw.com;kgradney@jw.com
              Victoria Nicole Argeroplos   on behalf of Debtor   CB&I Connecticut, Inc. vargeroplos@jw.com,
               amalone@jw.com;dtrevino@jw.com;kgradney@jw.com
              Victoria Nicole Argeroplos   on behalf of Debtor   Shaw Group UK Limited vargeroplos@jw.com,
               amalone@jw.com;dtrevino@jw.com;kgradney@jw.com
              Victoria Nicole Argeroplos   on behalf of Debtor   CB&I UK Limited vargeroplos@jw.com,
               amalone@jw.com;dtrevino@jw.com;kgradney@jw.com
              Victoria Nicole Argeroplos   on behalf of Debtor   CB&I Houston 09 LLC vargeroplos@jw.com,
               amalone@jw.com;dtrevino@jw.com;kgradney@jw.com
              William Alfred Wood, III   on behalf of Creditor   Credit Agricole Corporate and Investment Bank
               Trey.Wood@bracewell.com, mary.kearney@bracewell.com
              William G. Harris   on behalf of Creditor Veronica Porter wgh@wgharrislaw.com
              William James Hotze   on behalf of Creditor   Larsen & Toubro Hydrocarbon Engineering Limited
               William.hotze@pillsburylaw.com
              William R Greendyke   on behalf of Creditor   Golden Pass LNG Terminal LLC
               william.greendyke@nortonrosefulbright.com
              William Ross Spence   on behalf of Creditor   Morris-Shea Bridge Company, Inc.
               ross@snowspencelaw.com,
               donnasutton@snowspencelaw.com;janissherrill@snowspencelaw.com;brittanyDecoteau@snowspencelaw.com
              William Ross Spence   on behalf of Creditor   Curtis Kelly, Inc. ross@snowspencelaw.com,
               donnasutton@snowspencelaw.com;janissherrill@snowspencelaw.com;brittanyDecoteau@snowspencelaw.com
                                                                                             TOTAL: 410
